Citation Nr: 0841871	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-32 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from March 1958 to August 
1958.  He also had a period of service with the United States 
Marine Corps Reserves commencing in February 1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Cheyenne, 
Wyoming, that denied the veteran's claim of entitlement to 
nonservice-connected disability pension benefits.

As a preliminary matter, the Board notes that it appears that 
the question has been raised as to whether the veteran had 
perfected a timely substantive appeal of his claim for 
entitlement to nonservice-connected disability pension 
benefits.  Upon consideration of the evidence of record, 
however, the Board observes that the United States Court of 
Appeals for Veterans Claims (Court) has held that unless the 
RO closed the appeal pursuant to 38 U.S.C.A. § 7105(d)(3) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 19.32 (2008) for 
failure to file a timely substantive appeal, that failure 
does not automatically deprive the Board of jurisdiction.  
See Gonzales-Morales v. Principi, 16 Vet. App. 556 (2003); 
see also Marsh v. Nicholson, 19 Vet. App. 381 (2005).  Here, 
because the RO certified the veteran's appeal to the Board, 
in light of Gonzales-Morales and Marsh, the Board finds that 
it has jurisdiction to consider the merits of the issue. 

Additionally, in his Appeal To Board Of Veterans' Appeals (VA 
Form 9) received by the RO in October 2005, the veteran 
appears to have raised the issue of service connection for a 
psychiatric disorder.  As this issue has previously been 
denied by the RO, the veteran would have to submit new and 
material evidence in order to reopen the previously denied 
claim.  The Board does not have jurisdiction of this issue as 
it has not been adjudicated by the RO.  Absent a decision, a 
notice of disagreement and a substantive appeal the Board 
does not have jurisdiction of an issue.  Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
The issue is, therefore, referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran served on active duty from March 1958 to 
August 1958, as well as, a period of service with the United 
States Marine Corps Reserves commencing in February 1956.

2.  The veteran had no active duty service during a period of 
war.


CONCLUSION OF LAW

Basic eligibility for entitlement to pension benefits is 
precluded by law.  38 U.S.C.A. §§ 101(10), 1521 (West 2002); 
38 C.F.R. §§ 3.2, 3.3 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.   See Mason v. Principi, 16 
Vet. App. 129 (2002).

Under 38 U.S.C.A. § 1521, pension is payable to a veteran who 
served in the active military, naval, or air service for 
ninety (90) days or more during a period of war and who is 
permanently and totally disabled due to nonservice-connected 
disabilities that are not the result of willful misconduct.  
The term period of war includes the "Korean conflict" which 
is defined as the period beginning on June 27, 1950, and 
ending on January 31, 1955.  38 U.S.C.A. § 101(10); 38 C.F.R. 
§ 3.2(e).  Because the veteran's reserve service commenced no 
earlier than February 1956 and his active service ended in 
August 1958, he did not serve during a period of war.  

As noted above, the veteran served on active duty from March 
1958 to August 1958 and his service records do not reflect 
service during the Korean conflict.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Id. at 430.  As the veteran does not have the requisite 
military service during a period of war, the provisions of 38 
U.S.C.A. §§ 101(10) and 1521 as well as 38 C.F.R. §§ 3.2 and 
3.3 preclude eligibility to nonservice-connected pension 
benefits.  As the disposition of this claim is based on the 
law as applied to undisputed facts, the claim must be denied 
based on a lack of entitlement under the law.  Sabonis. 


ORDER

Basic eligibility for entitlement to VA disability pension 
benefits not having been established, the appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


